Per Curiam.

In this action to recover a balance due under a written agreement alleged to have been assumed orally by the defendant, the evidence clearly indicates that the latter bound *242himself as a principal debtor primarily liable for the obligation here involved. Consequently, his promise does not come within the operation of the Statute of Frauds.
The judgment should be unanimously reversed on the law and facts, with $30 costs to the plaintiff, and judgment directed for plaintiff in the sum of $484.15, with appropriate costs in .the court below.
Concur — Pette, Hart and Brown, JJ.
Judgment reversed, etc.